Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    Claims 1-2 and 4-7 have been  allowed 
Reasons for Allowance
2.    The above claims have been indicated as allowable by an earlier Office Action issued on 07/23/2020.
	A subsequent art search and consideration has been conducted without revealing closer anticipative references. Other arts had been identified, attributed to Hillman (US 2016/0327779) in lieu of CIP US 2015/0012076 and the Provisional Application No.62/202,126; 62/195,729 and other provisional dated back to Jan. 17, 2014.
	However, Hillman discloses a method and system for three-dimensional imaging revealed by a series of partial embodiments teaching about multi-wavelength generated by multiple illumination sources and guided by dichroic splitters or band-pass wavelength selectable filters described at Par.[0207]-[0209] and depicted at Figs.5D-5E, Par.[0209] by scanning the sample and receiving the reflected or fluorescent images by individual detectors Par.[0178] and separate display positions. In contrast, the instant application does not rely on scanners to guide the wavelength rays nor seeks three dimensional detection by depth detection Par.[0175] where the single wide wavelength  illumination source is filtered selectively to be directed into two separate filter-detector paths or being combined prior to detection for providing real-time images to be displayed. Though close teachings of the prior art may obviate partially the claimed matter, the final scope of the instant claims is not considered fully disclosed for the reasons above specified.   
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/